Citation Nr: 1815576	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating for eczema rated compensable prior to December 17, 2016, and 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1973 and from July 1974 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which continued a noncompensable rating for service-connected eczema.  The RO also granted service connection for tinnitus with an initial 10 percent rating and bilateral hearing loss with an initial noncompensable rating.  The ratings were both effective April 26, 2011.

Although additional evidence was received since the January 2017 supplemental statement of the case, that additional evidence is either not pertinent to the issues decided herein or duplicative; therefore, the Board may proceed to a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2017).

In a January 2017 rating decision, the RO granted a higher rating for the service-connected eczema and assigned a 10 percent evaluation, effective December 17, 2016.  As this constituted less than the maximum benefit allowed by law and regulation, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested a Board hearing in his substantive appeal, but then withdrew his request in an April 2017 correspondence.


FINDINGS OF FACT

1.  Prior to December 17, 2016, the Veteran's eczema affected less than 5 percent of the entire body and exposed areas affected; and no intermittent systemic therapy was required. 

2.  From December 17, 2016, the Veteran's eczema did not affect more than 20 percent of the entire body or exposed areas affected; and no intermittent systemic therapy was shown to be required.

3.  The Veteran's tinnitus is assigned the maximum scheduler rating.

4.  Throughout the appeals period, the Veteran had, at worst, Level II hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for eczema rated compensable prior to December 17, 2016, and 10 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, DC 6260 (2017).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I.  Eczema

The Veteran's eczema is rated as noncompensable prior to December 17, 2016, and 10 percent thereafter under 38 C.F.R. § 4.118, DC 7806 (2017).   

Under DC 7806, a 0 percent rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.

At a February 2010 VA examination, the Veteran reported a constant rash on his posterior left leg that gets sores from itching; a rash on his posterior neck every 3 months; and a rash on his anterior chest every 2-3 months.  The examiner noted that the Veteran had a large patch of darkened-lichenified area from medial side of left foot and ankle to lateral side of left lower leg and ankle.  The examiner did not observe any lesions or outbreaks on the neck or chest.  Dermacerin cream, a topical corticosteroid, was prescribed to relieve the skin problem within the past 12-month period.  The eczema covered 50 percent of body surface area of the left ankle; 1 percent of the total body surface area; 3 percent of body surface of left lower leg; and less than 1 percent of total body surface area.  

As a result of the examination, the Veteran's noncompensable rating was continued.

A September 2011 QTC examination showed that the Veteran's eczema involved areas exposed to the sun, including the neck, but did not include the face, hands, or head.  The Veteran reported eczema on his neck and legs, with itching legs, shedding legs, and crusting legs.  No exudation was noted.  Clobetasol ointment was used to treat the skin condition over past 12 months.  The Veteran had not used ultraviolet-B light (UVB), intensive light therapy, psoralen with long-wave ultraviolet-A light (PUVA), or electron beam therapy to treat this condition.  The Veteran did not report any resulting functional impairments.  The examiner found eczema on his bilateral ankles and cubital fossa of both elbows.  The eczema had characteristics of exfoliation, crusting, hyperpigmentation of more than 6 square inches (sq. in.), and an abnormal texture of more than 6 sq. in.  The skin lesions covered 0 percent of the exposed area with coverage relative to 4 percent of the whole body.  

The Veteran was afforded a VA fee-based examination in April 2013.  The Veteran reported using a prescription cream in the past 12 months for 6 weeks or more, but not constantly, to treat his chronic eczema of the legs.  He had no debilitating episodes due to skin conditions in the past 12 months.  The examiner did not find alopecia.  The examiner noted that the Veteran's eczema covered less than 5 percent of the entire body and none of the exposed area.  The examiner also noted that the involved epidermis of the lower legs and ankle is somewhat atrophic with some scarring near the lateral malleoli, but did not find actual scars.  

At the December 2016 VA examination, the examiner noted that the Veteran's eczema did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any skin neoplasms.  The examiner noted that the Veteran used triamcinolone cream, denoside, and ketoconazole topical corticosteroids for his eczema, for at least 6 weeks or more, but not constantly, within the past 12 months.  The examiner noted that no other treatment methods were used for the service-connected eczema.  No debilitating episodes were noted.  The examiner observed that the eczema covered at least 5 percent but less than 20 percent of the entire body area and the exposed area.

Prior to December 17, 2016, based on the evidence, the Veteran's eczema showed symptoms that more nearly approximated the criteria for a 0 percent (noncompensable) rating.  This conclusion is warranted because the February 2010, September 2011, and April 2013 examinations consistently reflect that less than 5 percent of the Veteran's entire body or his exposed areas were affected by his service-connected eczema.  The evidence did not reflect use of any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during this particular appeal period.

Since December 17, 2016, a rating in excess of 10 percent is not appropriate for the Veteran's service-connected eczema.  Under DC 7806, a 30 percent rating is warranted only if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  At the December 17, 2016 VA examination, the examiner observed that only 5 to 20 percent of the Veteran's entire body and exposed areas were affected by the service-connected skin disability.  At no time since December 17, 2016, did the service-connected eczema affected at least 20 percent of the entire body.  The evidence has also not shown use systemic therapy was required; only topical corticosteroid treatments have been shown throughout the entire appeal period.  As such, the Veteran's symptoms more nearly approximate the current 10 percent rating under DC 7806.

The Board has considered whether the Veteran is entitled to higher ratings under the other relevant diagnostic codes, such as 7800, 7801, 7802, 7803, 7804, or 7805.  A higher rating is not warranted under DC 7800 (for scars of the head, face or neck or other disfigurement of the head, face or neck) the evidence of record has not indicated presence of a scar on the Veteran's head, face, or neck.  A higher rating is also not warranted under DCs 7801 to 7805, as a scar has not been diagnosed throughout the appeal period.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, or 7805 (2017).  

As the preponderance of the evidence is against higher ratings, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Higher ratings are not warranted.  There are no additional expressly or reasonably raised issues on the record.  

II.  Tinnitus

The Veteran seeks an initial rating higher than 10 percent for his service connected tinnitus.  The tinnitus has already been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, DC 6260.  There is no legal basis upon which to award more than a 10 percent rating.  Accordingly, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. (1994).  There are no additional expressly or reasonably raised issues on the record.  

III.  Bilateral Hearing Loss

The Veteran seeks a higher rating for his bilateral hearing loss.  Service connection was granted in an August 2012 rating decision that assigned an initial noncompensable rating, effective April 26, 2011.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

The rating schedule at 38 C.F.R. § 4.85 establishes eleven auditory acuity levels, designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the pure tone audiometry test. 38 C.F.R. § 4.86 (2017).  However, as the Veteran has not demonstrated these exceptional patterns of hearing impairment, these criteria are not applicable in this case.

VA treatment records in 2011 to 2012 showed the Veteran reported his hearing worsened, but his ears were unremarkable, upon examination.

An April 2011 audiology consult reported bilateral mild to moderate high frequency sensorineural hearing loss with grossly normal hearing bilaterally, exhibited at the below 3000 Hertz levels.  His Maryland CNC speech discrimination test measured at 92 percent in his right ear and 96 percent in his left ear.  However, as the necessary puretone thresholds were not reported, the Board is unable to determine a percentage evaluation as per Tables VI and VII.

At a July 2012 VA examination, the Veteran reported that he had difficulty hearing co-workers clearly and could not hear clearly when there is background noise.   Puretone threshold, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg
%
 
RIGHT
25
45
50
60
45
84
 
LEFT
25
35
40
50
37.5
92
 









These results corresponded to Level II hearing in the right ear and Level I in the left ear, pursuant to Table VI.  Pursuant to Table VII, these Levels result in a 0 percent evaluation.

The Veteran was afforded a VA fee-based examination in April 2013.  He reported consistent difficulties in hearing or understanding speech at a distance, on the phone, or with background noise present.  The audiogram results in puretone threshold, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg
%
 
RIGHT
10
5
10
10
8.75
100
 
LEFT
15
10
15
10
12.5
100
 










These results corresponded to Level I hearing in the right and left ears, pursuant to Table VI.  Pursuant to Table VII, these Levels result in a 0 percent evaluation.

VA audiology records in 2014 showed the Veteran was seen for hearing aid fittings.  An August 2014 audiology note indicated that the Veteran requested a hearing test, which was administered.  However, the puretone threshold results were not reported.  The Maryland CNC speech discrimination test results for his right ear was 92 percent and 96 percent in his left ear.  The VA audiologist opined that the Veteran has a high frequency hearing loss, bilaterally, with the left ear results not as good as those reported at the audiogram administered three years prior.

At a January 2017 VA examination, the Veteran reported difficulty understanding others and having to turn up the television volume.  Puretone threshold, in decibels, were as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg
%
 
RIGHT
15
10
20
20
16.25
92
 
LEFT
15
10
20
20
16.25
90
 










These results corresponded to Level I hearing in the right ear and Level II in the left ear, pursuant to Table VI.  Pursuant to Table VII, these Levels result in a 0 percent evaluation.

Based on the results of the audiological evaluations discussed above, the Veteran's bilateral hearing loss has not approximated the criteria for a compensable rating at any time during the appeal period.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss has not produced any other functional effects not contemplated by the rating schedule.  See id.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).  There are no additional expressly or reasonably raised issues presented on the record.   


ORDER

A higher rating for eczema rated compensable prior to December 17, 2016, and 10 percent thereafter is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


